
	
		I
		111th CONGRESS
		2d Session
		H. R. 5890
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2010
			Mr. Doggett (for
			 himself, Ms. Schakowsky,
			 Mr. Blumenauer,
			 Mr. McDermott, and
			 Ms. Eddie Bernice Johnson of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 and title XIX
		  of the Social Security Act to reform the provision of long-term care
		  insurance.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Long-Term Care Insurance Reform
			 Act of 2010.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—National Market Survey; Model Disclosures and
				Definitions; LTC Insurance Compare
					Sec. 101. NAIC National Market Survey.
					Sec. 102. Model disclosure form.
					Sec. 103. LTC Insurance Compare.
					Title II—Improved State Consumer Protections for Qualified
				Long-Term Care Insurance Contracts and Medicaid Partnership
				Policies
					Sec. 201. Application of Medicaid partnership required model
				provisions to all tax-qualified long-term care insurance contracts.
					Sec. 202. Streamlined process for applying new or updated model
				provisions.
					Title III—Improved Consumer Protections for Medicaid Partnership
				Policies
					Sec. 301. Biennial reports on impact of Medicaid long-term care
				insurance partnerships.
					Sec. 302. Additional consumer protections for Medicaid
				partnerships.
					Sec. 303. Report to Congress regarding need for minimum annual
				compound inflation protection.
					Title IV—Preservation of State Authority
					Sec. 401. Preservation of State authority.
				
			INational Market
			 Survey; Model Disclosures and Definitions; LTC Insurance Compare
			101.NAIC National
			 Market Survey
				(a)In
			 generalThe Secretary shall request the NAIC to conduct reviews
			 of the national and State-specific markets for long-term care insurance
			 policies and to submit reports to the Secretary on the results of such reviews
			 every 5 years.
				(b)ContentThe
			 Secretary shall request that the reviews include, with respect to the period
			 occurring since any prior review, analysis of the following:
					(1)Information on key
			 market parameters, including the number of carriers offering long-term care
			 insurance, and the scope of coverage offered under those policies (such as
			 policies offering nursing-home only benefits, policies offering comprehensive
			 coverage, cash plans, and reimbursement plans, and hybrid products in which
			 long-term care benefits are present).
					(2)The number of
			 complaints received and resolved, including benefit denials.
					(3)The number of
			 policies that have lapsed.
					(4)The number of
			 agents trained and whether the training included competency tests.
					(5)The number of
			 policyholders exhausting benefits.
					(6)The number of
			 premium rate increases filed by carriers on a policy basis with the States,
			 including the ranges of the increases approved for or finally used.
					(7)The number of
			 policyholders affected by any premium rate increases.
					(8)Requests for
			 exceptions to State permitted accounting practices, as defined by the
			 NAIC.
					(c)Timing for
			 reviews and reportsThe Secretary shall request the NAIC
			 to—
					(1)complete the
			 initial market review under this section not later than 2 years after the date
			 of enactment of this Act;
					(2)submit a report to
			 the Secretary on the results of the initial review not later than December 31,
			 2011; and
					(3)complete each
			 subsequent review and submit each subsequent report not later than December 31
			 of the fifth succeeding year.
					The
			 Secretary shall make available to the public the reports submitted by the NAIC
			 under this subsection.(d)Consultation
			 requiredThe Secretary shall request the NAIC to consult with
			 State insurance commissioners, appropriate Federal agencies, issuers of
			 long-term care insurance, States with experience in long-term care insurance
			 partnership plans, other States, representatives of consumer groups, consumers
			 of long-term care insurance policies, and such other stakeholders as the
			 Secretary or the NAIC determine appropriate, to conduct the market reviews
			 requested under this section.
				(e)DefinitionsIn this section and section 102:
					(1)Long-term care
			 insurance policyThe term long-term care insurance
			 policy—
						(A)means—
							(i)a
			 qualified long-term care insurance contract (as defined in section 7702B(b) of
			 the Internal Revenue Code of 1986); and
							(ii)a
			 qualified long-term care insurance contract that covers an insured who is a
			 resident of a State with a qualified State long-term care insurance partnership
			 under clause (iii) of section 1917(b)(1)(C) of the Social Security Act (42
			 U.S.C. 1396p(b)(1)(C)) or a long-term care insurance policy offered in
			 connection with a State plan amendment described in clause (iv) of such
			 section; and
							(B)includes any other
			 insurance policy or rider described in the definition of long-term care
			 insurance in section 4 of the model Act promulgated by the National
			 Association of Insurance Commissioners (as adopted December 2006).
						(2)NAICThe
			 term NAIC means the National Association of Insurance
			 Commissioners.
					(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					102.Model
			 disclosure form
				(a)NAIC study and
			 report on State disclosure requirements for long-Term care insurance
					(1)In
			 generalThe Secretary shall request the NAIC to carry out the
			 activities described in paragraph (2) and issue the report described in
			 paragraph (3).
					(2)Review and
			 development of proposed model disclosure requirementsThe
			 activities described in this paragraph are the following:
						(A)Model act and
			 regulation disclosure requirementsReview and describe disclosure
			 requirements for long-term care insurance policies under the Model Act and
			 regulation.
						(B)State law
			 disclosure requirementsReview and describe disclosure
			 requirements for long-term care insurance policies under State laws, including
			 as part of such description an analysis of the effectiveness of the various
			 existing disclosures.
						(C)Long-term care
			 servicesReview and describe differences in long-term care
			 services, including with respect to providers of such services and the settings
			 in which such services are provided among States and develop standardized
			 definitions for long-term care services.
						(D)Identification
			 of key issues for development of model disclosure marketing
			 formIdentify and describe key issues to consider in the
			 development of a proposed form for marketing long-term care insurance
			 policies.
						(3)ReportThe
			 report described in this paragraph is an NAIC White Paper that is issued not
			 later than 12 months after the date of enactment of this Act and contains the
			 results of the reviews conducted under paragraph (2) and the descriptions
			 required under that paragraph.
					(b)NAIC Working
			 Group To develop model disclosure form for long-Term care insurance
					(1)In
			 generalThe Secretary shall request the NAIC to establish, not
			 later than 60 days after the date on which the NAIC White Paper described in
			 subsection (a)(3) is issued and in consultation with the Secretary and the
			 Secretary of the Treasury, a Working Group to develop a model disclosure form
			 for marketing long-term care insurance policies.
					(2)Working Group
			 membersThe Working Group established under paragraph (1) shall
			 be composed of the following:
						(A)Representatives
			 from State Departments of Health (or the most appropriate State agencies with
			 responsibility for oversight of the provision of long-term care).
						(B)Representatives of
			 long-term care providers and facilities.
						(C)Consumer
			 advocates.
						(D)Representatives of
			 issuers of long-term care insurance policies.
						(E)Representatives of
			 the NAIC or State insurance commissioners.
						(F)Other experts in
			 long-term care and long-term care insurance policies selected by the Secretary
			 and Secretary of the Treasury or the NAIC.
						(3)Requirements for
			 development of form
						(A)ConsiderationsIn
			 developing the model form, the Working Group shall consider the
			 following:
							(i)Variations among
			 providers, services, and facilities in the long-term care and long-term care
			 insurance markets.
							(ii)The
			 results of the reviews and the descriptions included in the NAIC White Paper
			 issued under subsection (a)(3).
							(iii)Such other
			 information and factors as the Working Group determines appropriate.
							(B)Minimum
			 standardsThe Working Group shall ensure that the model
			 has—
							(i)minimum standard
			 definitions for coverage of the various types of services and benefits provided
			 under long-term care insurance policies;
							(ii)minimum standard
			 language for use by issuers of such policies, and for agents selling such
			 policies, in explaining the services and benefits covered under the policies
			 and restrictions on the services and benefits;
							(iii)minimum standard
			 format, color and type size for disclosure documents; and
							(iv)such other
			 minimum standards as the Working Group determines appropriate.
							(4)Deadline for
			 developmentThe Working Group shall issue a proposed model
			 disclosure form for marketing long-term care insurance policies not later than
			 1 year after the date on which the Working Group is established.
					(5)Adoption and
			 incorporation into model act and regulationThe Secretary shall
			 request the NAIC to amend the Model Act and regulation to incorporate the use
			 of the proposed model disclosure form issued by the Working Group, not later
			 than 1 year after the date on which the Working Group issues the form.
					(c)Required use of
			 model disclosure form in marketing long-Term care insurance policies
					(1)Application to
			 tax-qualified and medicaid partnership policiesNot later than 1
			 year after the date on which the Working Group issues the proposed model
			 disclosure form for marketing long-term care insurance policies under
			 subsection (b):
						(A)Tax-qualified
			 policiesThe Secretary of the Treasury shall promulgate a
			 regulation requiring, not later than 1 year after the date on which the
			 regulation is final, any issuer of a qualified long-term care insurance
			 contract (as defined in section 7702B(b) of the Internal Revenue Code of 1986)
			 to use the proposed model disclosure form for marketing such contracts, to the
			 extent such disclosure is not inconsistent with State law.
						(B)Medicaid
			 partnership policiesThe Secretary shall promulgate a regulation
			 requiring, not later than 1 year after the date on which the regulation is
			 final, any issuer that markets a qualified long-term care insurance contract
			 intended to cover an insured who is a resident of a State with a qualified
			 State long-term care insurance partnership under clause (iii) of section
			 1917(b)(1)(C) of the Social Security Act (42 U.S.C. 1396p(b)(1)(C)) or a
			 long-term care insurance policy offered in connection with a State plan
			 amendment described in clause (iv) of such section to use the proposed model
			 disclosure form for marketing such contracts.
						(2)Application to
			 all other long-term care insurance policiesNot later than 18
			 months, or the earliest date on which an amendment could be enacted for those
			 States with legislatures which meet only every other year, after the date on
			 which the NAIC adopts an amended Model Act and regulation to require the use of
			 the proposed model disclosure form issued by the Working Group under subsection
			 (b), each State shall require by statute or regulation any issuer of a
			 long-term care insurance policy to use the proposed model disclosure form when
			 marketing such a policy in the State.
					103.LTC Insurance
			 Compare
				(a)In
			 generalSection 6021(d) of
			 the Deficit Reduction Act of 2005 (42 U.S.C. 1396p note) is amended—
					(1)in paragraph (2)—
						(A)in subparagraph (A)—
							(i)in clause (ii), by striking
			 and at the end;
							(ii)in
			 clause (iii), by striking the period at the end and inserting ;
			 and; and
							(iii)by
			 adding at the end the following:
								
									(iv)establish an
				Internet directory of information regarding long-term care insurance, to be
				known as LTC Insurance Compare, that shall include the
				following:
										(I)Comparison tools
				to assist consumers in evaluating long-term care insurance policies (as defined
				in subparagraph (D)) with different benefits and features and that allow
				consumers to compare the price, long-term premium stability, and carrier
				financial strength of such policies.
										(II)State-specific
				information about the long-term care insurance policies marketed in a State,
				including the following:
											(aa)Whether a State
				has promulgated rate stability provisions or has rate stability procedures in
				place, and how the standards or procedures work.
											(bb)The
				rating history for at least the most recent preceding 5 years for issuers
				selling long-term care insurance policies in the State.
											(cc)An
				appropriate sampling of the policy forms marketed in the State.
											(III)Links to State
				information regarding long-term care under State Medicaid programs (which may
				be provided, as appropriate, through Internet linkages to the Web sites of
				State Medicaid programs) that includes the following:
											(aa)The
				medical assistance provided under each State's Medicaid program for nursing
				facility services and other long-term care services (including any functional
				criteria imposed for receipt of such services, as reported in accordance with
				section 1902(a)(28)(D) of the Social Security Act) and any differences from
				benefits and services offered under long-term care insurance policies in the
				State and the criteria for triggering receipt of such benefits and
				services.
											(bb)If
				the State has a qualified State long-term care insurance partnership under
				clause (iii) of section 1917(b)(1)(C) of the Social Security Act (or is exempt
				from the application of clause (i) of such section because of the application
				of clauses (ii) and (iv) of such section), information regarding how and when
				an individual with a partnership long-term care insurance policy who is
				receiving benefits under the policy should apply for medical assistance for
				nursing facility services or other long-term care services under the State
				Medicaid program and information regarding about how Medicaid asset protection
				is accumulated over time.
											;
				and
							(B)by adding at the
			 end the following:
							
								(C)Current
				informationThe Secretary of Health and Human Services shall
				ensure that, to the greatest extent practicable, the information maintained in
				the National Clearinghouse for Long-Term Care Information, including the
				information required for LTC Insurance Compare, is the most recent information
				available.
								(D)Long-term care
				insurance policy definedIn subparagraph (A)(iv), the term
				long-term care insurance policy means a qualified long-term care
				insurance contract (as defined in section 7702B(b) of the Internal Revenue Code
				of 1986), a qualified long-term care insurance contract that covers an insured
				who is a resident of a State with a qualified State long-term care insurance
				partnership under clause (iii) of section 1917(b)(1)(C) of the Social Security
				Act (42 U.S.C. 1396p(b)(1)(C)) or a long-term care insurance policy offered in
				connection with a State plan amendment described in clause (iv) of such
				section, and includes any other insurance policy or rider described in the
				definition of long-term care insurance in section 4 of the model
				Act promulgated by the National Association of Insurance Commissioners (as
				adopted December 2006).
								;
				
						(2)by redesignating
			 paragraph (3) as paragraph (4); and
					(3)by inserting after
			 paragraph (2) the following:
						
							(3)Consultation on
				LTC Insurance CompareThe Secretary of Health and Human Services
				shall consult with the National Association of Insurance Commissioners and
				other entities and stakeholders in designing and implementing the LTC Insurance
				Compare required under paragraph
				(2)(A)(iv).
							.
					(b)Medicaid State
			 plan requirement To submit nursing facility services functional criteria
			 dataSection 1902(a)(28) of the Social Security Act (42 U.S.C.
			 1396a(a)(28)) is amended—
					(1)in subparagraph
			 (C), by striking and after the semicolon;
					(2)in subparagraph
			 (D)(iii), by adding and after the semicolon; and
					(3)by inserting after
			 subparagraph (D)(iii), the following new subparagraph:
						
							(E)for the annual
				submission of data relating to functional criteria for the receipt of nursing
				facility services under the plan (in such form and manner as the Secretary
				shall
				specify);
							.
					(c)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section take effect on the date of enactment of this Act.
					(2)Extension of
			 effective date for state law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary of Health and Human Services determines requires State
			 legislation or State regulation in order for the plan to meet the additional
			 requirements imposed by the amendments made by subsection (b), the State plan
			 shall not be regarded as failing to comply with the requirements of such title
			 solely on the basis of its failure to meet these additional requirements before
			 the first day of the first calendar quarter beginning after the close of the
			 first regular session of the State legislature that begins after the date of
			 enactment of this Act. For purposes of the previous sentence, in the case of a
			 State that has a 2-year legislative session, each year of the session is
			 considered to be a separate regular session of the State legislature.
					IIImproved State
			 Consumer Protections for Qualified Long-Term Care Insurance Contracts and
			 Medicaid Partnership Policies
			201.Application of
			 Medicaid partnership required model provisions to all tax-qualified long-term
			 care insurance contracts
				(a)In
			 generalSection 7702B(g)(1) of the Internal Revenue Code of 1986
			 (relating to consumer protection provisions) is amended—
					(1)in subparagraph
			 (A), by inserting (but only to the extent such requirements do not
			 conflict with requirements applicable under subparagraph (B)), after
			 paragraph (2),
					(2)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively,
			 and
					(3)by inserting after
			 subparagraph (A), the following new subparagraph:
						
							(B)the requirements
				of the model regulation and model Act described in section 1917(b)(5) of the
				Social Security
				Act,
							.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 contracts issued on or after the date that is 1 year after the date of
			 enactment of this Act.
				202.Streamlined
			 process for applying new or updated model provisions
				(a)Secretarial
			 review
					(1)Tax-qualified
			 policies
						(A)2000 and 2006
			 model provisionsNot later than 12 months after the date of
			 enactment of this Act, the Secretary of the Treasury, in consultation with the
			 Secretary of Health and Human Services, shall review the model provisions
			 specified in subsection (c)(1) for purposes of determining whether updating any
			 such provisions for a provision specified in section 7702B(g)(2) of the
			 Internal Revenue Code of 1986, or the inclusion of any such provisions in such
			 section, for purposes of an insurance contract qualifying for treatment as a
			 qualified long-term care insurance contract under such Code, would improve
			 consumer protections for insured individuals under such contracts.
						(B)Subsequent model
			 provisionsNot later than 12 months after model provisions
			 described in paragraph (2) or (3) of subsection (c) are adopted by the National
			 Association of Insurance Commissioners, the Secretary of the Treasury, in
			 consultation with the Secretary of Health and Human Services, shall review the
			 model provisions to determine whether the application of such provisions to an
			 insurance contract for purposes of qualifying for treatment as a qualified
			 long-term care insurance contract under section 7702B(g)(2) of the Internal
			 Revenue Code of 1986, would improve consumer protections for insured
			 individuals under such contracts.
						(2)Medicaid
			 partnership policies
						(A)Subsequent model
			 provisionsNot later than 12 months after model provisions
			 described in paragraph (2) or (3) of subsection (c) are adopted by the National
			 Association of Insurance Commissioners, the Secretary of Health and Human
			 Services, in consultation with the Secretary of the Treasury, shall review the
			 model provisions to determine whether the application of such provisions to an
			 insurance contract for purposes of satisfying the requirements for
			 participation in a qualified State long-term care insurance partnership under
			 section 1917(b)(1)(C)(iii) of such Act (42 U.S.C. 1396p(b)(1)(C)(iii)) would
			 improve consumer protections for insured individuals under such
			 contracts.
						(B)Review of other
			 partnership requirementsThe Secretary of Health and Human
			 Services, in consultation with the Secretary of the Treasury, shall review
			 clauses (iii) and (iv) of section 1917(b)(1)(C) for purposes of determining
			 whether the requirements specified in such clauses should be modified to
			 provide improved consumer protections or, as appropriate, to resolve any
			 conflicts with the application of the 2006 model provisions under paragraph (5)
			 of section 1917(b) (as amended by section 302(a)) or with the application of
			 any model provisions that the Secretary determines should apply to an insurance
			 contract as a result of a review required under subparagraph (A).
						(b)Expedited
			 rulemaking
					(1)Tax-qualified
			 policiesSubject to paragraph (3), if the Secretary of the
			 Treasury determines that any model provisions reviewed under subsection (a)(1)
			 should apply for purposes of an insurance contract qualifying for treatment as
			 a qualified long-term care insurance contract under the Internal Revenue Code
			 of 1986, the Secretary shall promulgate an interim final rule applying such
			 provisions for such purposes not later than 3 months after making such
			 determination.
					(2)Medicaid
			 partnership policiesSubject to paragraph (3), if the Secretary
			 of Health and Human Services determines that any model provisions or
			 requirements reviewed under subsection (a)(2) should apply for purposes of an
			 insurance contract satisfying the requirements for participation in a qualified
			 State long-term care insurance partnership under clauses (iii) and (iv) of
			 section 1917(b)(1)(C) of such Act (42 U.S.C. 1396p(b)(1)(C)), the Secretary
			 shall promulgate an interim final rule applying such provisions for such
			 purposes not later than 3 months after making such determination.
					(3)Consultation
			 requiredThe Secretary of the Treasury and the Secretary of
			 Health and Human Services, respectively, shall consult with the National
			 Association of Insurance Commissioners and the entities and stakeholders
			 specified in section 101(d) regarding the extent to which it is appropriate to
			 apply the model provisions described in paragraph (1) or (2) (as applicable) to
			 insurance contracts described in such paragraphs through promulgation of an
			 interim final rule. If, after such consultation—
						(A)the Secretary of
			 the Treasury determines it would be appropriate to promulgate an interim final
			 rule, the Secretary of the Treasury shall use notice and comment rulemaking to
			 promulgate a rule applying such provisions to insurance contracts described in
			 paragraph (1); and
						(B)the Secretary of
			 Health and Human Services determines it would be appropriate to promulgate an
			 interim final rule, the Secretary of Health and Human Services shall use notice
			 and comment rulemaking to promulgate a rule applying such provisions to
			 insurance contracts described in paragraph (2).
						(4)Rule of
			 construction relating to application of congressional review
			 actNothing in paragraphs (1), (2), or (3) shall be construed as
			 affecting the application of the sections 801 through 808 of title 5, United
			 States Code (commonly known as the Congressional Review Act) to
			 any interim final rule issued in accordance with such paragraphs.
					(5)Technical
			 amendment eliminating prior review standard made obsoleteSection
			 1917(b)(5) of the Social Security Act (42 U.S.C. 1396p(b)(5)) is amended by
			 striking subparagraph (C).
					(c)Model
			 provisionsIn this section, the term model
			 provisions means—
					(1)each provision of
			 the long-term care insurance model regulation, and the long-term care insurance
			 model Act, respectively, promulgated by the National Association of Insurance
			 Commissioners (as adopted as of October 2000 and as of December 2006);
					(2)each provision of
			 the model language relating to marketing disclosures and definitions developed
			 under section 102(b)(1); and
					(3)each provision of
			 any long-term care insurance model regulation, or the long-term care insurance
			 model Act, respectively, promulgated by the National Association of Insurance
			 Commissioners and adopted after December 2006.
					IIIImproved
			 Consumer Protections for Medicaid Partnership Policies
			301.Biennial
			 reports on impact of Medicaid long-term care insurance
			 partnershipsSection 6021(c)
			 of the Deficit Reduction Act of 2005 (42 U.S.C. 1396p note) is amended to read
			 as follows:
				
					(c)Biennial
				reports
						(1)In
				generalNot later than January 1, 2011, and biennially
				thereafter, the Secretary of Health and Human Services (in this subsection
				referred to as the Secretary) shall issue a report to States and
				Congress on the long-term care insurance partnerships established in accordance
				with section 1917(b)(1)(C)(ii) of the Social Security Act (42 U.S.C.
				1396p(b)(1)(C)(ii)). Each report shall include (with respect to the period the
				report addresses) the following information, nationally and on a State-specific
				basis:
							(A)Analyses of the
				extent to which such partnerships improve access of individuals to affordable
				long-term care services and benefits and the impact of such partnerships on
				Federal and State expenditures on long-term care under the Medicare and
				Medicaid programs.
							(B)Analyses of the
				impact of such partnerships on consumer decisionmaking with respect to
				purchasing, accessing, and retaining coverage under long-term care insurance
				policies (as defined in subsection (d)(2)(D)), including a description of the
				benefits and services offered under such policies, the average premiums for
				coverage under such policies, the number of policies sold and at what ages, the
				number of policies retained and for how long, the number of policies for which
				coverage was exhausted, the number of insured individuals who were determined
				eligible for medical assistance under the State Medicaid program, and the
				number of insured individuals who were determined ineligible for medical
				assistance under the State plan and the reason for such determinations.
							(2)DataThe
				reports by issuers of partnership long-term care insurance policies required
				under section 1917(b)(1)(C)(iii)(VI) of the Social Security Act shall include
				such data as the Secretary shall specify in order to conduct the analyses
				required under paragraph (1).
						(3)Public
				availabilityThe Secretary shall make each report issued under
				this subsection publicly available through the LTC Insurance Compare Web site
				required under subsection (d).
						(4)Rule of
				constructionNothing in this section shall be construed as
				requiring the Secretary to conduct an independent review of each long-term care
				insurance policy offered under or in connection with such a
				partnership.
						.
			302.Additional
			 consumer protections for Medicaid partnerships
				(a)Application of
			 2006 Model Provisions
					(1)Updating of 2000
			 requirements
						(A)In
			 generalSection 1917(b)(5)(B)(i) of the Social Security Act (42
			 U.S.C. 1396p(b)(5)(B)(i)) is amended by striking October 2000
			 and inserting December 2006.
						(B)Conforming
			 amendments
							(i)Subclause (XVII)
			 of such section is amended by striking section 26 and inserting
			 section 28.
							(ii)Subclause (XVIII)
			 of such section is amended by striking section 29 and inserting
			 section 31.
							(iii)Subclause (XIX)
			 of such section is amended by striking section 30 and inserting
			 section 32.
							(2)Application to
			 grandfathered partnershipsSection 1917(b)(1)(C)(iv) of such Act
			 (42 U.S.C. 1396p(b)(1)(C)(iv)) is amended by inserting , and the State
			 satisfies the requirements of paragraph (5) after
			 2005.
					(b)Application of
			 producer training model act requirementsSection 1917(b)(1)(C) of
			 such Act (42 U.S.C. 1396p(b)(1)(C)) is amended—
					(1)in clause
			 (iii)(V), by inserting and satisfies the producer training requirements
			 specified in section 9 of the model Act specified in paragraph (5)
			 after coverage of long-term care; and
					(2)in clause (iv), as
			 amended by subsection (a)(2), by inserting clause (iii)(V) and
			 before paragraph (5).
					(c)Application of
			 additional requirements for all partnershipsSection 1917(b) of
			 the Social Security Act (42 U.S.C. 1396p(b)) is amended—
					(1)in paragraph
			 (1)(C)—
						(A)in clause
			 (iii)—
							(i)by
			 inserting after subclause (VII) the following new subclause:
								
									(VIII)The State satisfies the requirements
				of paragraph (6).
									;
				and
							(ii)in
			 the flush sentence at the end, by striking paragraph (5) and
			 inserting paragraphs (5) and (6); and
							(B)in clause (iv), as
			 amended by subsections (a)(2) and (b)(2), by striking paragraph
			 (5) and inserting paragraphs (5) and (6); and
						(2)by adding at the
			 end the following new paragraph:
						
							(6)For purposes of clauses (iii)(VIII)
				and (iv) of paragraph (1)(C), the requirements of this paragraph are the
				following:
								(A)The State requires issuers of
				long-term care insurance policies to—
									(i)use marketing materials filed with
				the State for purposes of the partnership in all sales and marketing activities
				conducted or supported by the issuers in the State with respect to any
				long-term care insurance policies marketed by the issuer in the State;
									(ii)provide such materials to all
				agents selling long-term care insurance policies in the State;
									(iii)ensure that agent training and
				education courses conducted or supported by the issuers incorporate discussion
				of such marketing materials; and
									(iv)make such materials available to
				any consumer upon request, and to make such materials available to all
				prospective purchasers of a policy offered under a qualified State long-term
				care insurance partnership before submission of an application for coverage
				under that policy.
									(B)The State requires issuers of
				long-term care insurance policies sold in the State to require agents to use
				any inflation protection comparison form developed by the National Association
				of Insurance Commissioners when selling the policies in the State.
								(C)The State requires issuers of
				long-term care insurance policies sold in the State to comply with the
				provisions of section 8 of the model Act specified in paragraph (5) relating to
				contingent nonforfeiture benefits.
								(D)The State enacts legislation, not
				later than January 1, 2012, that establishes rating standards for all issuers
				of long-term care insurance policies sold in the State that result in rates
				over the life of the policy that are no less protective of consumers than those
				produced by the premium rate schedule increase standards specified in section
				20 of the model regulation specified in paragraph (5), unless the State has
				more stringent procedures or requirements.
								(E)The State develops and updates
				marketing materials filed with the State whenever changes are made under the
				State plan that relate to eligibility for medical assistance for nursing
				facility services or other long-term care services or the amount, duration, or
				scope of medical assistance for nursing facility services or other long-term
				care services, and also provides to individuals at the time of application for
				medical assistance under the State plan, or under a waiver of the plan
				materials that describe in clear, simple language the terms of eligibility, the
				benefits and services provided as such assistance, and rules relating to
				adjustment or recovery from the estate of an individual who receives such
				assistance. Such materials shall include a clear disclosure that medical
				assistance is not guaranteed to partnership policyholders who exhaust or use
				benefits under a partnership policy, and that Federal changes to the program
				under this title or State changes to the State plan may affect an individual's
				eligibility for, or receipt of, such assistance.
								(F)The State—
									(i)through the State Medicaid agency
				under section 1902(a)(5) and in consultation with the State insurance
				department, develops materials explaining how the benefits and rules of
				long-term care policies offered by issuers participating in the partnership
				interact with the benefits and rules under the State plan under this
				title;
									(ii)requires agents to use such
				materials when selling or otherwise discussing how long-term care policies
				offered by issuers participating in the partnership work with potential
				purchasers and to provide the materials to any such purchasers upon
				request;
									(iii)informs holders of such policies
				of any changes in eligibility requirements and covered services under the State
				plan under this title and of any changes in estate recovery rules under the
				State plan as soon as practicable after such changes are made at the time and
				at the time of application for medical assistance; and
									(iv)agrees to honor the asset
				protections of any such policy that were provided under the policy when
				purchased, regardless of whether the State subsequently terminates a
				partnership program under the State plan.
									The
				materials under clause (i) shall include information on how benefits under a
				State plan under this title may not be available based on an individual’s
				moving to a State that is identified as not offering partnership reciprocity
				(and, to the extent practicable, the identify of those States), based an
				individual’s home value exceeding the applicable limits as modified by the
				State (and, to the extent practicable, the limits applicable in different
				States), or based on an individual’s income exceeding the applicable limits
				(and, to the extent practicable, information on current average long-term care
				costs and on applied income requirements for different States).(G)The State Medicaid agency under
				section 1902(a)(5) and the State insurance department enter into a memorandum
				of understanding to—
									(i)inform consumers about long-term
				care policies offered by issuers participating in the partnership, the amount,
				duration, or scope of medical assistance for nursing facility services and
				other long-term care services offered under the State plan, consumer
				protections, and any other issues such agency and department determine
				appropriate through such means as the State determines appropriate; and
									(ii)jointly facilitate coordination in
				eligibility determinations for medical assistance under the State plan and the
				provision of benefits or other services under such policies and medical
				assistance provided under the State plan that includes—
										(I)the number of policyholders applying for
				medical assistance under the State plan; and
										(II)the number of policyholders deemed
				eligible (and, if applicable, ineligible) for such assistance.
										(H)Subject to subparagraph (I), the State
				enters into agreements with other States that have established qualified State
				long-term care insurance partnerships under which such States agree to provide
				reciprocity for policyholders under such partnerships, including providing
				guaranteed asset protection to all individuals covered under a policy offered
				under a qualified State long-term care insurance partnership who bought such a
				policy in the State or in another State with such a partnership and with which
				the State has a reciprocity agreement.
								(I)(i)In the case of a State
				described in paragraph (1)(C)(iv) (in this subparagraph referred to as a
				grandfathered partnership State) —
										(I)the grandfathered partnership State
				may, in lieu of entering into agreements that satisfy subparagraph (I), enter
				into individual reciprocity agreements with other States that have established
				qualified State long-term care insurance partnerships; and
										(II)if the grandfathered partnership
				State has not, as of January 1, 2013, entered into a reciprocity agreement with
				each State that has a qualified State long-term care insurance partnership, the
				grandfathered partnership State shall enter into and comply with a reciprocity
				agreement developed by the Secretary in accordance with clause (ii) for each
				partnership State that the grandfathered State does not have a reciprocity
				agreement with and, with respect to each such State, for so long as the
				grandfathered partnership State does not have an individual reciprocity
				agreement with that State.
										(ii)In developing a reciprocity agreement
				for purposes of clause (i)(II), the Secretary shall take into account—
										(I)the difference in consumer
				protections under the partnership program of the grandfathered partnership
				State and the other partnership State that will be covered by the agreement,
				and, to the greatest extent possible, preserve the more protective
				requirements; and
										(II)the impact the reciprocity
				agreement will have on expenditures under the State plan under this title
				(including under any waivers of such plan) of each such State and, to the
				greatest extent possible, minimize any negative impact on such expenditures and
				States.
										.
					(d)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section take effect on the date that is 1 year after the date of
			 enactment of this Act.
					(2)Extension of
			 effective date for state law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary of Health and Human Services determines requires State
			 legislation in order for the plan to meet the additional requirements imposed
			 by the amendments made by this section, the State plan shall not be regarded as
			 failing to comply with the requirements of such title solely on the basis of
			 its failure to meet these additional requirements before the first day of the
			 first calendar quarter beginning after the close of the first regular session
			 of the State legislature that begins after the date of enactment of this Act.
			 For purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of the session is considered to be a separate
			 regular session of the State legislature.
					303.Report to
			 Congress regarding need for minimum annual compound inflation
			 protectionNot later than 18
			 months after the date of enactment of this Act, the Secretary of Health and
			 Human Services (in this section referred to as the Secretary)
			 shall submit a report to Congress that includes the Secretary's recommendation
			 regarding whether legislative or other administrative action should be taken to
			 require all long-term care insurance policies sold after a date determined by
			 the Secretary in connection with a qualified State long-term care insurance
			 partnership under clause (iii) of section 1917(b)(1)(C) of the Social Security
			 Act (42 U.S.C. 1396p(b)(1)(C)) or a long-term care insurance policy offered in
			 connection with a State plan amendment described in clause (iv) of such
			 section, provide a minimum level of annual compound inflation protection, and
			 if so, whether such requirements should be imposed on a basis related to the
			 age of the policyholder at the time of purchase. The Secretary shall include in
			 the report information on the various levels of inflation protection available
			 under such long-term care insurance partnerships and the methodologies used by
			 issuers of such policies to calculate and present various inflation protection
			 options under such policies, including policies with a future purchase option
			 feature.
			IVPreservation of
			 State Authority
			401.Preservation of
			 State authorityNothing in
			 this Act, any amendments made by this Act, or any rules promulgated to carry
			 out this Act or such amendments, shall be construed to limit the authority of a
			 State to enact, adopt, promulgate, and enforce any law, rule, regulation, or
			 other measure with respect to long-term care insurance that is in addition to,
			 or more stringent than, requirements established under this Act and the
			 amendments made by this Act.
			
